                             1

                             2

                             3

                             4

                             5

                             6

                             7

                             8

                             9
                                                     IN THE UNITED STATES DISTRICT COURT
                            10
                                                    THE NORTHERN DISTRICT OF CALIFORNIA
                            11
DAVIS WRIGHT TREMAINE LLP




                            12   ERIKA MILLER,                            Civil Case No. 3:19-cv-03053-WHO
                            13                         Plaintiff,         ORDER RE STIPULATION TO
                                                                          CONTINUE HEARING DATES FOR
                            14         vs.                                MOTION TO DISMISS AND MOTION
                                                                          TO REMAND
                            15   A PLACE FOR ROVER, INC. d/b/a ROVER;
                                 JANICE MALONEY; and DOES 1-20,000,000,
                            16
                                             Defendants.
                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28

                                 ORDER RE STIPULATION TO CONTINUE DATES
                                 Case No. 3:19-cv-03053-WHO
                                 4840-9669-9292v.1 0107222-000013
                             1          Pursuant to the parties’ concurrently filed Stipulation in the above-captioned action, and
                             2   good cause appearing, IT IS HEREBY ORDERED that both Defendant Janice Maloney’s
                             3   Motion to Dismiss and Plaintiff Erika Miller’s Motion to Remand are set for hearing on
                             4   September 11, 2019 at 2 p.m.
                             5          The briefing schedule for Plaintiff’s Motion to Remand will remain unchanged. Thus,
                             6   Defendant A Place for Rover, Inc. dba Rover.com’s Opposition is due by July 16, 2019 and
                             7   Plaintiff’s Reply in support of her Motion to Remand is due by July 23, 2019.
                             8

                             9          IT IS SO ORDERED.
                            10

                            11   DATED: July 9, 2019
DAVIS WRIGHT TREMAINE LLP




                            12

                            13
                                                                                     Honorable William H. Orrick
                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
                                                                                 1
                                 ORDER RE STIPULATION TO CONTINUE DATES
                                 Case No. 3:19-cv-03053-WHO
                                 4840-9669-9292v.1 0107222-000013
